MEMORANDUM **
Alicia Arellano-Celaya, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s (“LJ”) decision denying her application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that Arellano-Celaya failed to show exceptional and extremely unusual hardship. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir.2005).
Arellano-Celaya’s contentions that the IJ was biased and that new legal standards were applied to her case are not supported by the record and do not amount to colorable due process claims. See id. at 930.
We also lack jurisdiction over Arellano-Celaya’s contention that the agency deprived her of due process by misapplying its precedents to the facts of her case. See Sanchez-Cruz v. INS, 255 F.3d 775, 779 *485(9th Cir.2001) (holding that “misapplication of case law” may not be reviewed).
Arellano-Celaya’s remaining contentions lack merit.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.